      Case 2:20-cv-00966-NR Document 367 Filed 08/12/20 Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR PRESIDENT,          ) CIVIL ACTION
INC.; et al.,                           )
                                        )
           Plaintiffs,                  )
                                        )
                                        )
                                        )
     v.                                 ) No. 2-20-cv-966
                                        )
                                        )
KATHY BOOCKVAR; et al.,                 )
                                        )
           Defendants.


DEMOCRATIC INTERVENORS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
           MOTION TO COMPEL DIRECTED TO PLAINTIFFS




                                    1
         Case 2:20-cv-00966-NR Document 367 Filed 08/12/20 Page 2 of 11




  I.   INTRODUCTION

       Democratic Intervenors file this Motion requesting this Court to compel Plaintiffs to

provide the most basic discovery information as required under the text and spirit of the Federal

Rules of Civil Procedure. Plaintiffs should not be permitted to raise such spectacular fraud related

claims, particular in this national climate, and refuse to provide discoverable information to

substantiate those claims.

       In both their Complaint and now Amended Complaint, Plaintiffs allege dire and pervasive

constitutional harms arising from the administration and implementation of the Pennsylvania

Election Code. Underlying these allegations are direct or very thinly veiled claims that virtually

every aspect of the absentee and mail-in voting process in Pennsylvania–from ballot applications

to vote tabulation–resulted in or may have resulted in wide spread voter fraud, ballot harvesting,

double voting, and other nefarious conduct during the Primary Election and will inevitably result

in a similar parade of horribles during the November 3, 2020 General Election. See Dkt. 232, Am.

Compl., ¶ 1. According to Plaintiffs, Defendants’ failure to enact transparency measures or

safeguards against illegal or unreliable ballots “creates an obvious opportunity for ineligible voters

to cast ballots, invites fraud, and undermines the public’s confidence in the integrity of election,”

and that such wide spread devious conduct was on full display during the Primary Election. Id. at

¶ 64, Section IV. Plaintiffs contend, among other things, that voter fraud, ballot harvesting, and

double voting will lead to vote dilution during the General Election and that vote dilution violates

Plaintiffs’ constitutional rights under the state and federal constitutions.

       Putting Plaintiffs’ motivation to stoke fears of fraud about absentee and mail-in voting

aside, their allegations and implications that such fraudulent activities occurred during the Primary




                                                   2
         Case 2:20-cv-00966-NR Document 367 Filed 08/12/20 Page 3 of 11




Election, and may potentially occur during the General Election, are at the heart of the

constitutional violations alleged by Plaintiffs in the Amended Complaint.

        On July 24, 2020, Democratic Intervenors served Interrogatories and Document Requests

on Plaintiffs seeking discovery directly related to the allegations in Plaintiffs’ Complaint that

absentee and mail-in ballot procedures and the Election Code’s poll-watcher residency

requirement lead to fraud or other misconduct during the Primary Election and how such fraud

might occur again during the General Election. See Ex. 1, Plaintiffs’ Answers to Democratic

Intervenors’ Interrogatories; Ex. 2, Plaintiffs’ Responses to Democratic Intervenors’ Document

Requests. Democratic Intervenors’ served the following Interrogatories 1:

    •   Interrogatory No. 1: Identify and describe with specificity all facts concerning or relating
        to every instance of “ballot harvesting” during the Primary Election as alleged in
        Paragraphs 1 and 72-76 of your Complaint (now Paragraphs 1, 73-77, and 212 of the Am.
        Compl.)

    •   Interrogatory No. 2: Identify and describe with specificity all facts concerning or relating
        to every instance of “manipulating and destroying ballots” in the Primary Election as
        alleged in Paragraph 1 of your Complaint. (Paragraph 1 of the Am. Compl.).

    •   Interrogatory No. 3: Identify and describe with specificity all facts concerning or relating
        to every instance of “duplicitous votes” in the Primary Election as alleged in Paragraph 1
        of your Complaint. (Paragraph 1 of the Am. Compl.).

    •   Interrogatory No. 4: Describe with specificity all facts showing that Defendants were
        unwilling to properly administer Act 77 during the Primary Election and opted to “promote
        unlimited use of unmonitored mail-in voting” as alleged in Paragraph 2 of your Complaint.
        (Paragraph 2 of the Am. Compl.).

    •   Interrogatory No. 5: Identify and describe with specificity every instance in which a
        Board used or utilized an “unmonitored and/or unsecured ‘drop-off boxes’ and/or similar
        means” to collect mail-in or absentee ballots during the as alleged in your complaint and
        in so doing, provide the location of every such allegedly unmonitored and/or unsecured
        drop-off box.


1
  Democratic Intervenors did not include references to Interrogatories related to the poll-watcher
residency requirement. See Aug. 11, 2020 email from Chambers to counsel for Plaintiffs and
intervenors.
                                               3
         Case 2:20-cv-00966-NR Document 367 Filed 08/12/20 Page 4 of 11




   •   Interrogatory No. 6: Identify and describe with specificity all actions you have taken,
       including, but not limited to investigations, studies, audits, or drafting memoranda or
       research papers concerning or related to the allegation that “drop-off boxes” were
       “unsecure” or “unmonitored” and thus resulted in “ballot harvesting,” “double voting,” or
       “voter fraud” during the Primary Election and if you conducted such a study, investigation,
       audit or drafted a memoranda or research paper(s), please describe these documents and/or
       their conclusions.

   •   Interrogatory No. 7: Identify and describe with specificity all facts concerning or related
       to every instance of “double voting” in the Primary Election as alleged in Paragraphs 4,
       70-71, and 111-112 of your Complaint (Paragraphs 150-151 of the Am. Compl.)

   •   Interrogatory No. 8: Identify and describe with specificity all facts concerning or related
       to every instance of voter fraud from mail-in or absentee ballots that occurred during the
       Primary Election.

   •   Interrogatory No. 9: Identify and describe with specificity all actions You have taken,
       including, but not limited to investigations, studies, audits, or drafting memoranda or
       research papers concerning or related to the prevalence or scope of voter fraud from mail-
       in or absentee ballots during the Primary Election and if you conducted such a study,
       investigation, audit or drafted a memoranda or research paper(s), describe these documents
       and/or their conclusions.

       Democratic Intervenors’ Document Requests largely mirror their Interrogatories and seek

documents related to allegations regarding voter fraud during the Primary Election due to the

implementation of the new statute governing voting by absentee and mail-in ballot. Ex. 2.

       In response to each Document Request, Plaintiffs raised some or all of the following

objections: (1) overbroad; (2) outside of the scope of the Court’s Order; (3) contention

interrogatory; (4) mischaracterizes the claims in the action; (5) the information was not in their

possession; and (6) responsive documents are protected from attorney-client privilege. After

asserting these objections, Plaintiffs either declined to produce any responsive documents (See Ex.

2, Request Nos. 5-8, 10) or merely referred generally to their document production. See Ex. 2,

Request Nos. 1-4, 9. Plaintiffs’ written responses to the Document Requests do not identify which

documents they produced are responsive to which Document Request. See Ex. 2. Plaintiffs’

document production was merely a document dump of publicly available guidance related to the

                                                4
         Case 2:20-cv-00966-NR Document 367 Filed 08/12/20 Page 5 of 11




Primary Election, pleadings of other cases, news articles, and studies of voter fraud in elections

around the country.

       Plaintiffs’ responses to Interrogatory No. 1-9 raised virtually the same objections as those

raised in response to the Document Requests. After raising these objections, Plaintiffs stated in

most instances that they would rely on “publicly available news reports and public records,” and

referred Democratic Intervenors to documents it produced pursuant to Fed. R. Civ. P. 33(d). Ex.

1, Interrogatory Nos. 1-9. None of Plaintiffs’ answers to Interrogatories No. 1-9 specifically

identify which documents they produced are responsive to which Interrogatory. Id.

       On August 10, and again on August 12, counsel representing each Intervenor party

participated in a telephonic meet and confer with Plaintiffs’ counsel. The meet and confer sessions

were unsuccessful in resolving the dispute regarding Plaintiffs’ obligation to fully respond to

fraud-related Document Requests and Interrogatories. The Plaintiffs’ counsel’s position is that

Plaintiffs will provide no further responses to Democratic Intervenors’ written discovery because,

among other reasons, (1) the Court’s guidance in its August 11, 2020 email communication to

counsel for the Intervenors and Plaintiffs does not require them to do so; and (2) Plaintiffs have

not yet decided whether it will introduce evidence of fraud at the hearing through an expert witness

or otherwise.

 II.   ARGUMENT

           A. Motion to Compel Standard.

       “The Federal Rules of Civil Procedure provide liberal discovery rules which permit the

requesting party to obtain even inadmissible material, so long as it is not privileged and ‘is relevant

to the claim or defense of any party,’ and ‘[f]or good cause the court may order discovery of any

matter relevant to the subject matter involved in the pending action.’” Swain v. Encore Medical


                                                  5
         Case 2:20-cv-00966-NR Document 367 Filed 08/12/20 Page 6 of 11




Corp., No. 04-174J, 2005 WL 8176307, at *3 (W.D. Pa. Dec. 19, 2005) (Citation omitted)

(alteration in original). “Rulings regarding the proper scope of discovery, and the extent to

which discovery may be compelled, are matters consigned to the Court's discretion and judgment.”

In re Milo’s Kitchen Dog Treats Consol. Cases, 307 F.R.D. 177, 179 (W.D. Pa. 2015).

       The party moving to compel discovery has the initial burden to prove the requested

information is relevant. Pelino v. Gilmore, No. 18-1232, 2020 WL 1061667, at * 2 (W.D. Pa.

March 5, 2020). After the moving party shows relevance, the opposing party “has the burden to

establish the lack of relevance by demonstrating that the requested discovery (1) does not come

within the broad scope of relevance as defined under Fed. R. Civ. P. 26(b)(1), or (2) is of such

marginal relevance that the potential harm occasioned by discovery would outweigh the ordinary

presumption in favor of broad disclosure.” Pelino, 2020 WL 1061667, at *2 (citing In re Urethane

Antitrust Litig., 261 F.R.D. 570, 573 (D. Kan. 2009)) (internal quotations omitted).

           B. The Documents and Information Democratic Intervenors Seek from Plaintiffs
              Are Relevant.

       Democratic Intervenors’ written discovery seeks relevant documents and information that

arise directly from Plaintiffs’ allegations. Rule 26 provides that “[p]arties may obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense and proportional

to the needs of the case, considering the importance of the issues at stake in the action, the amount

in controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b). Towards this end, it is

well-settled that relevance embraces a plaintiff’s pleading and beyond it. Oppenheimer Fund, Inc.

v. Sanders, 437 U.S. 340, 351 (1978); In re Cmty. Bank of N. Va. Mortg. Lending Pracs. Litig.,

No. MDL 1674, 2011 WL 4382942, at *6 (W.D. Pa. Sept. 20, 2011) (citing Sanders, 437 U.S. at

                                                 6
           Case 2:20-cv-00966-NR Document 367 Filed 08/12/20 Page 7 of 11




351) (“Discovery is not limited to the issues raised only in the pleadings, but rather is designed to

define and clarify the issues.”).

       Documents and information related to Plaintiffs’ allegations of voter fraud, ballot

harvesting, and double voting during the Primary Election because of absentee and mail-in ballots

procedures or allegedly unmonitored or unsecured ballot drop-boxes are not only discoverable

under the Federal Rules of Civil Procedure, they are directly relevant to factual assertions made

by Plaintiffs in their Amended Complaint. Yet, Plaintiffs produced virtually no documents or

provided information responsive to these very narrow set of issues. See Ex. 1, Interrogatory Nos.

1-9; Ex. 2, Requests Nos. 1-4, 9. For example, Request No. 3 seeks documents relating to

Plaintiffs’ claim that the use of unsecure or unmonitored drop-off boxes by Boards of Election

lead to voter fraud during the Primary Election. Ex. 2, Request No. 3. In response, Plaintiffs merely

referred to “documents being produced” and “publicly available news reports and public records.”

Id. This response is wholly deficient and violates both the text and spirit of the federal discovery

rules. If Plaintiffs have documents and information responsive to Democratic Intervenors’

Document Requests and Interrogatories, they must produce the responsive documents and

information and specifically identify the documents by Bates range or simply state they have no

such documents responsive to a request. Thus, this Court should compel Plaintiffs to produce

information and documents responsive to Interrogatory Nos. 1-9 and Requests 1-4 and 9 to

Democratic Intervenors or state they have no documents or information responsive to each specific

request.

            C. Plaintiffs Must Specifically Identify Responsive Documents If They Are
               Relying On Them to Respond to Interrogatories.

       Discoverability aside, Plaintiffs’ responses to Democratic Intervenors’ Interrogatory Nos.

1-9 fail to comply with Fed. R. Civ. 33(d). “As the text of Rule 33(d) makes clear, when

                                                 7
         Case 2:20-cv-00966-NR Document 367 Filed 08/12/20 Page 8 of 11




responding to an interrogatory by referring to a business record, the responding party must

‘specify[] the records that must be reviewed, in sufficient detail to enable the interrogating party

to locate and identify them as readily as the responding party could.’” Harry M. v. Pa. Dept. of

Pub. Welfare, 2011 U.S. Dist. LEXIS 1509, *3-4 (M.D. Pa. Jan. 7, 2011) (quoting Fed. R. Civ. P.

33(d)(1)). “This rule has been interpreted to require parties to guide the interrogating party to

responsive documents by providing sufficient detail to enable the interrogating party to locate the

documents.” Id. (citing In re Tutu Wells Contamination Litig., 162 F.R.D. 46, 48 (D.V.I. 1995));

see also Kalp v. Life Ins. Co. of N. Am., 2009 U.S. Dist. LEXIS 7957 (W.D. Pa. Feb. 4, 2009)

(requiring defendant to identify by Bates number responsive documents to discovery requests);

Fed. R. Civ. P. 33 advisory committee’s notes to 1980 amendment (noting that “directing the

interrogating party to a mass of business records or by offering to make all of their records

available . . . [is] an abuse of” Rule 33(d)); 7 Moore's Federal Practice, § 33.105[3] (Matthew

Bender 3d ed.).

       Here, Plaintiffs answered Interrogatory Nos. 1-9 by “refer[ing] to and incorporate[ing] the

documents being produced” and citing Rule 33(d). See Ex. 1, Interrogatory Nos. 1-9. Plaintiffs’

answers violate the text of Rule 33(d) because they failed to identify which documents they are

relying on in responding to each Interrogatory. Accordingly, to the extent Plaintiffs are relying on

documents to respond to Interrogatory Nos. 1-9, this Court must require Plaintiffs to specifically

identify by Bates number/range which document(s) are responsive to which Interrogatory.

III.   CONCLUSION

       For the foregoing reason, Democratic Intervenors request that this Court grant their Motion

to Compel and direct Plaintiffs to respond fully Democratic Intervenors’ Interrogatory Nos. 1-9

and Document Requests Nos. 1-4 and 9 with specific information or documents requested and/or


                                                 8
         Case 2:20-cv-00966-NR Document 367 Filed 08/12/20 Page 9 of 11




specifically identify which document(s) produced are responsive to each Document Request and

Interrogatory.




                                             9
       Case 2:20-cv-00966-NR Document 367 Filed 08/12/20 Page 10 of 11




                                   Respectfully submitted,

                                   /s/ A. Michael Pratt______________
                                   A. Michael Pratt
                                   GREENBERG TRAURIG, LLP
                                   1717 Arch Street, Suite 400
                                   Philadelphia, PA 19103
                                   (t) 215.972.5916
                                   (f) 215.988.7801
                                   prattam@gtlaw.com

                                   Kevin M. Greenberg
                                   Adam R. Roseman
                                   George Farrell
                                   GREENBERG TRAURIG, LLP
                                   1717 Arch Street, Suite 400
                                   Philadelphia, PA 19103
                                   (t) 215.988.7818
                                   (f) 215.988.7801
                                   greenbergk@gtlaw.com

                                   Clifford B. Levine
                                   Alex Lacey
                                   DENTONS COHEN & GRIGSBY P.C.
                                   625 Liberty Avenue
                                   Pittsburgh, PA 15222-3152
                                   (t) 412.297.4998/4642
                                   clifford.levine@dentons.com
                                   alex.lacey@dentons.com

                                   Lazar M. Palnick
                                   1216 Heberton St.
                                   Pittsburgh, PA 15206
                                   (t) 412.661.3633
                                   lazarpalnick@gmail.com




Dated: August 12, 2020




                                     10
        Case 2:20-cv-00966-NR Document 367 Filed 08/12/20 Page 11 of 11




                                CERTIFICATE OF SERVICE

       I, A. Michael Pratt, hereby certify that on August 12, 2020, I caused a true and correct copy

of the foregoing Democratic Intervenors’ Memorandum of Law in Support of their Motion to

Compel Directed to Plaintiffs to be served on the following counsel of record for Plaintiffs,

Defendants and other proposed Intervenors listed on the docket via the Court’s ECF system.



                                                             /s/ A. Michael Pratt_______
                                                             A. Michael Pratt




                                                11
